Citation Nr: 1617708	
Decision Date: 05/03/16    Archive Date: 05/13/16

DOCKET NO.  13-35 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an initial rating, in excess of 30 percent, for posttraumatic stress disorder (PTSD) prior to March 5, 2015.

2.  Entitlement to an initial rating, in excess of 50 percent, for PTSD, from March 5, 2015.

3.  Entitlement to service connection for coronary artery disease, to include as secondary to the Veteran's service-connected PTSD.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran and his Sister
ATTORNEY FOR THE BOARD

C. Bruce, Counsel


INTRODUCTION

The Veteran had active military service from January 1968 to December 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

In March 2015, the RO granted a 50 percent rating for PTSD, effective March 5, 2015.  Since the granted increase for the Veteran's service-connected PTSD does not constitute a full grant of the benefits sought for the time period currently on appeal, the increased rating issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  

The issue of entitlement to an initial rating, in excess of 50 percent, for PTSD, from March 5, 2015, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence of record shows that the Veteran's PTSD has been productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: anxiety, and chronic sleep impairment, increasingly isolative behavior, concentration problems, and difficulty in establishing relationships, prior to March 5, 2015.

2.  Resolving all doubt in the Veteran's favor, the Veteran's coronary artery disease is secondarily related to the Veteran's service-connected PTSD.
CONCLUSIONS OF LAW

1.  The criteria for a rating of 50 percent for PTSD have been met, prior to March 5, 2015. 38 U.S.C.A. §§ 1155, 5013, 5103A, 5107, 7104 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.321, 4.1, 4.7, 4.130, Diagnostic Code 9411 (2015).

2.  The criteria for the establishment of service connection for coronary artery disease are met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).  In August 2011, the RO provided VCAA notice with respect to the Veteran's claims.

With respect to the issue of PTSD, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been substantiated, thereby rendering section 5103(a) notice no longer necessary because the purpose the notice is intended to serve has been fulfilled.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records and other pertinent records, including private medical records. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's service treatment records and VA medical records.  The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  An adequate examination must consider the issue at hand and provide sufficient analysis for the Board to weigh that examination against others.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  However, "there is no reasons or bases requirement imposed on examiners."  Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012).  Rather, a medical opinion is adequate when it is based on consideration of the veteran's prior medical history and examinations, and the final report describes the disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one."  Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  The Board finds that the VA examinations provided are adequate under the law.

All appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2015).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claims.

Merits of the Claim
I. Initial Rating-PTSD

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. § 4.1 (2015).

In a claim for a greater original rating after an initial award of service connection, all of the evidence submitted in support of the Veteran's claim is to be considered.  In initial rating cases, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "stage" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2 (2015).  For reasons discussed in more detail below, the Board finds that the competent evidence demonstrates that the severity of the Veteran's service-connected disability is sufficient to warrant a 50 percent disability rating prior to March 5, 2015.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2015) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the service medical records and all other evidence of record pertaining to the history of the Veteran's service-connected disability.  The Board has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  The Board is of the opinion that this case presents no evidentiary considerations, except as noted below, that would warrant an exposition of the remote clinical history and findings pertaining to the disability at issue.

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability.  38 C.F.R. § 4.14 (2015); see Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

The Veteran's PTSD is currently evaluated as 30 percent disabling prior to March 5, 2015, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).  Under Diagnostic Code 9411, a 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders (2015).
A 50 percent evaluation requires occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and, difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent rating is prescribed when there is evidence of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent rating is prescribed when there is evidence of total occupational and social impairment due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations, grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation as to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  However, a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration, and that such symptoms have resulted in the type of occupational and social impairment associated with that percentage.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117-18 (Fed. Cir. 2013).

In evaluating psychiatric disorders, the VA has adopted and employs the nomenclature in the rating schedule based on the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).  See 38 C.F.R. § 4.130.  As such, the diagnosis of a mental disorder should conform to DSM-IV.  See 38 C.F.R. § 4.125(a).  Diagnoses many times will include an Axis V diagnosis, or a Global Assessment of Functioning (GAF) score.  A Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing Diagnostic and Statistical Manual of Mental Disorders, 4th ed. 1994).  The Board notes that an examiner's classification of the level of psychiatric impairment, by words or by a GAF score, is to be considered, but is not determinative in and of itself, of the percentage rating to be assigned.  VAOPGCPREC 10-95.

The Board notes that GAF scores are just one component of the Veteran's disability picture, and that it does not have a "formula" that it follows in assigning evaluations.  Rather, the Board considers the Veteran's entire disability picture, including GAF scores.  Under such circumstances Veterans with identical GAF scores may be assigned different evaluations based on each individual's symptomatology and level of functioning.  Furthermore, the Board need not accept a GAF score as probative.  See Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995) (it is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in so doing, the Board may accept one medical opinion and reject others).

Prior to March 5, 2015, the Veteran's PTSD was rated as 30 percent disabling.  The medical evidence, combined with the Veteran's subjective reports of his symptoms, indicates that the severity level of his PTSD prior to March 5, 2015, warrants a 50 percent rating.  In this regard the Veteran's PTSD was productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as:  depressed mood, anxiety, and chronic sleep impairment, increasingly isolative behavior, concentration problems, and difficulty in establishing relationships.  Therefore, the Board finds the Veteran's symptoms of his PTSD warrant a 50 percent disability evaluation, but no greater, for the period prior to March 5, 2015.  38 C.F.R. § 4.130, DC 9411.

Regarding occupational impairment, the January 2013 VA examination noted that the Veteran was currently retired but prior to that had been a professional pilot for over 35 years.  The examiner determined that the Veteran had occupational impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.  The examiner attributed the Veteran's occupational impairment, primarily, to the Veteran's medical issues.  In the March 2015 VA examination it was noted that the Veteran had many jobs post military including moving houses, maintenance, delivery driver, and working for the county road department.  The Veteran further reported that he was a pilot for over 30 years for numerous employers including commuter flying and chartered flights.  The March 2015 VA examiner determined that the Veteran had occupational impairment with reduced reliability and productivity.

With respect to social impairment, the January 2013 VA examination noted that the Veteran had never been married and had no children, but he was very close to his sister who lived just down the road.  The examiner noted that the Veteran's depression was causing him to withdraw from others.  In the March 2015 VA examination it was noted that the Veteran had still never been married, but he had maintained a relationship with a significant other for three years.  He stated, however, that he was afraid of commitments and as such he was unsure of how long the relationship would last.  The Veteran noted that he had a very close relationship with his sister and that he had friends.  Finally, the Veteran noted that he participated in events at the American Legion and the Veterans of Foreign Wars.  The examiner determined that the Veteran had social impairment with reduced reliability and productivity.

The January 2013 VA examination noted that the Veteran had frequent nightmares which caused chronic sleep impairment.  The Veteran reported that he had hyperarousal, hypervigilance, intrusive thoughts, irritability, isolation and withdrawal from others and activities.  It was further noted that the Veteran had, difficulty concentrating, depression, anxiety, and disturbances of mood and motivation.  

The March 2015 VA examination noted that the Veteran experienced hypervigilance, exaggerated startle response, problems with concentration and sleep disturbance.  The examiner further noted that the Veteran had a depressed mood, anxiety, disturbances of motivation and mood, feelings of worthlessness, and decreased interest in pleasurable activities such as fishing and swimming.  The examiner also noted that the Veteran did not appear to pose any threat of harm or injury to himself or to others.  

Thus, the medical evidence, combined with the Veteran's subjective reports of his symptoms, indicated that his PTSD was productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: depressed mood, anxiety, and chronic sleep impairment, increasingly isolative behavior, concentration problems, and difficulty in establishing relationships.  The Board finds the Veteran's symptoms of his PTSD warrant a 50 percent disability evaluation, for the period prior to March 5, 2015.  38 C.F.R. § 4.130, DC 9411.

There was, however, no indication that the Veteran's PTSD warranted a 70 or 100 percent rating prior to March 5, 2015, because there was no evidence of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood or total social and occupational impairment.  The Veteran appeared to have family relationships and friendships that sustained him and that he maintained very well, therefore the evidence indicates that the Veteran does not have total social and occupational impairment or that he is deficient in most areas, like work, family relations, judgment, thinking or mood.  Rather, the evidence indicates that the Veteran's disability more closely approximates occupational and social impairment with reduced reliability and productivity.  Therefore, the Veteran's PTSD warrants no more than a 50 percent rating prior to April 30, 2012.

In this regard, the January 2013 and March 2015 VA examinations indicated that the Veteran had a very close relationship with his sister and that he had some friends.  The Veteran did state that he has difficulty dealing with people and that he prefers to isolate himself from others, but as noted it was also indicated that the Veteran was close to his sister and some friends.  Therefore there is no indication that the Veteran had an inability to establish and maintain effective social relationships.

With regard to occupational impairment, the evidence noted that the Veteran was retired but there was no indication that this was due to his PTSD.  Indeed it was noted at the January 2013 VA examination the Veteran's occupational impairment was due to his medical issues.  Therefore there is no indication that the Veteran had total occupational impairment or an in ability to maintain effective work relationships.

The above noted medical evidence provided a range of GAF score of 65, which indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  The Veteran's overall symptomatology, however, more accurately reflects moderate symptoms throughout the appeal.  Certainly, however, the evidence never supports that the Veteran is entitled to a 100 percent rating which would indicate total occupational and social impairment.  Therefore, the Board finds that the review of the medical evidence indicates that the Veteran's overall symptomatology at no time reflects that the Veteran is totally occupationally or socially impaired and any aberrant GAF scores are found to be less probative with regard to the level of severity of the Veteran's PTSD.

The Board has also considered the Veteran's statements regarding the severity of his PTSD.  The Veteran contends that his PTSD is far more disabling than the ratings he was assigned, and in fact, the Veteran is competent to report the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).  Moreover, the Board has considered the Veteran's statements that his service-connected PTSD is worse than the assigned ratings and has now granted him a higher rating of 50 percent for the period of time prior to March 5, 2015.  Ultimately, however, the opinions and observations of the Veteran do not meet the burden for a higher rating imposed by the rating criteria under 38 C.F.R. § 4.130 with respect to determining the severity of his service-connected PTSD.  The evidence does not show that symptomatology associated with the Veteran's PTSD more nearly approximates the schedular criteria associated with a higher rating other than those herein assigned, at any time relevant to the appeal period.  Therefore, the Veteran's PTSD warrants a 50 percent rating prior to March 5, 2015.

In evaluating the Veteran's claims for higher ratings, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's PTSD disability with the established criteria found in the rating schedule for this disability shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, as discussed above.  The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for his disabilities.  There is also no persuasive evidence in the record to indicate that the service-connected disability on appeal would cause any impairment with employment, such as "marked interference", over and above that which is already contemplated in the assigned schedular ratings.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.

Based on the foregoing, the Board finds that the preponderance of the evidence weighs in favor of the assignment of a 50 percent, but no greater, disability rating for the Veteran's service-connected PTSD prior to March 5, 2015.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

II. Service Connection

The Veteran contends that he has coronary artery disease that is related to his activity duty service, to include as due to herbicide exposure or alternatively as secondary to his service-connected PTSD.  As the evidence indicates that the Veteran's coronary artery disease is related, at least in part, to his service-connected PTSD, the Veteran's claim for service connection for coronary artery disease will be granted.

Generally, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

For secondary service connection, it must be shown that the disability for which the claim is made is proximately due to or the result of a service-connected disease or injury or that a service-connected disease or injury has chronically worsened the disability for which service connection is sought.  38 C.F.R. § 3.310(a) (2015); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The Veteran was afforded a VA examination for his coronary artery disease in April 2015.  The examiner noted that the Veteran was diagnosed with coronary artery disease and had been since 2008.  After an examination and review of the record, the examiner determined that it is at least as likely as not that the Veteran's PTSD is related to the Veteran's coronary artery disease as a potential risk factor.  The examiner further stated that she was unable to opine whether or not the Veteran's PTSD aggravated the Veteran's coronary artery disease beyond the natural progression without resorting to mere speculation.  The examiner then cited medical literature that stated that psychological factors could be a risk factor for coronary artery disease.  

The Veteran also provided a statement from his treating physician dated in August 2013.  The physician stated that the Veteran's PTSD caused chronic insomnia which resulted in irritability, fatigue, depression, and anxiety.  The physician then determined that the stress associated with the Veteran's PTSD contributed to the severity of the Veteran's heart disease.  

The Veteran provided another letter from a treating physician who stated that the Veteran had suffered from ongoing symptoms of PTSD for years and it was more likely than not that the Veteran's coronary artery disease was strongly related to his PTSD.  The physician also referenced medical literature that suggested that PTSD may result in cardiovascular disease in people who did not have heart disease at baseline.  

Under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the veteran shall prevail upon the issue.  Because a state of relative equipoise has been reached in this case with regard to the etiology of the Veteran's coronary artery disease, the benefit of the doubt rule will therefore be applied.  As the Veteran has been determined to have coronary artery disease that is at least partially secondarily related to his service-connected PTSD, service connection on a secondary basis, for coronary artery disease, will be granted.


ORDER

A rating of 50 percent for PTSD is granted prior to March 5, 2015.

Service connection for coronary artery disease is granted.


REMAND

The Veteran is service-connected for PTSD, currently evaluated as 50 percent disabling. The Veteran contends that his PTSD is worse than his currently assigned 50 percent rating and that he is continually receiving treatment.  At the Veteran's March 2016 videoconference hearing, he stated that he had severe nightmares, hypervigilance and an exaggerated startle response.  It was noted that he increasingly had problems interacting with others due to an increase in his irritability and anger issues.  VA is required to afford the Veteran a contemporaneous VA examination to assess the current nature, extent and severity of his service-connected PTSD.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Therefore, a new VA examination is warranted.  See VAOPGCPREC 11-95 (1995) (a new examination is appropriate when there is an assertion of an increase in severity since the last examination); Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA or private treatment records identified by the Veteran that have not been associated with the claims file.

2.  Schedule the Veteran for a VA examination to determine the current degree of severity of his service-connected PTSD.  The claims file, to include a copy of this remand must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.  The examiner should elicit a complete history from the Veteran.  The examiner should also specifically comment on the impact of the Veteran's PTSD upon his social and industrial activities including his any functional or occupational limits.

3.  After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

4.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, if the claim is denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, this case should be returned to the Board for further appellate review.
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


